Exhibit 10.5

REGISTRATION RIGHTS AGREEMENT

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is entered into as of
January 31, 2018 by and among Colony NorthStar Credit Real Estate, Inc., a
Maryland corporation (the “Company”), Colony Capital Operating Company, LLC, a
Delaware limited liability company (“CCOC”), and NRF RED REIT Corp., a Maryland
corporation (“RED REIT”). Certain capitalized terms used herein shall have the
meanings ascribed to such terms in Section 1.1.

RECITALS:

WHEREAS, this Agreement is being made pursuant to the terms of that certain
Amended and Restated Master Combination Agreement, dated as of November 20, 2017
(the “Combination Agreement”), by and among the Company, Credit RE Operating
Company, LLC, a Delaware limited liability company (“Company OP”), CCOC, RED
REIT, NorthStar Real Estate Income Trust, Inc., a Maryland corporation,
NorthStar Real Estate Income Trust Operating Partnership, LP, a Delaware limited
partnership, NorthStar Real Estate Income II, Inc., a Maryland corporation, and
NorthStar Real Estate Income Operating Partnership II, LP, a Delaware limited
partnership;

WHEREAS, pursuant to the Combination Agreement, CCOC and RED REIT are receiving
on the date hereof shares of Common Stock (as defined below) and OP Units (as
defined below), respectively, in exchange for their respective contributions to
the Company;

WHEREAS, pursuant to the terms of Section 15.1 and the other related provisions
of the Amended and Restated Limited Liability Company Agreement of Company OP,
dated as of the date hereof, and subject to the various limitations and
conditions contained therein, the Holders will be entitled to redeem any OP
Units then held by them for cash or, at the Company’s election, shares of
Class A Common Stock; and

WHEREAS, the Company has agreed to grant the Holders the registration rights
described in this Agreement.

NOW, THEREFORE, in consideration of the foregoing and the covenants of the
parties set forth herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, and subject to the
terms and conditions set forth herein, the parties hereby agree as follows:

ARTICLE I

DEFINITIONS

Section 1.1    Certain Definitions. In this Agreement, the following terms have
the following respective meanings:

“Agreement” has the meaning ascribed to it in the Preamble.

“Board” means the Board of Directors of the Company.



--------------------------------------------------------------------------------

“Business Day” means each Monday, Tuesday, Wednesday, Thursday and Friday that
is not a day on which banking institutions in New York, New York are authorized
or obligated by applicable law, regulation or executive order to close.

“CCOC” has the meaning ascribed to it in the Preamble.

“Class A Common Stock” means shares of the class A common stock of the Company,
par value $0.01 per share.

“Class B-3 Common Stock” means shares of the class B-3 common stock of the
Company, par value $0.01 per share.

“Combination Agreement” has the meaning ascribed to it in the Recitals.

“Commission” means the Securities and Exchange Commission or any other federal
agency at the time administering the Securities Act.

“Common Stock” means, collectively, the Class A Common Stock and the Class B
Common Stock.

“Company Notice” has the meaning ascribed to it in Section 2.3(b).

“Company OP” has the meaning ascribed to it in the Recitals.

“End of Suspension Notice” has the meaning ascribed to it in Section 2.5(c).

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the Commission thereunder, all as the same shall be in
effect at the relevant time.

“FINRA” means the Financial Industry Regulatory Authority, Inc.

“Holder” means (i) CCOC, (ii) RED REIT and (iii) each Person holding Registrable
Shares as a result of a transfer, distribution or assignment to that Person of
Registrable Shares (other than pursuant to an effective Registration Statement
or Rule 144); provided that, if applicable, such transfer, distribution or
assignment is (A) made in accordance with Section 2.11 of this Agreement and
(B) permitted under the Company OP Agreement or the Articles of Amendment and
Restatement of the Company as filed with the State Department of Assessments and
Taxation of Maryland on January 31, 2018, as the same may be amended, modified
or supplemented from time to time.

“Indemnified Party” has the meaning ascribed to it in Section 2.9(c).

“Indemnifying Party” has the meaning ascribed to it in Section 2.9(c).

“Issuer Shelf Registration Statement” has the meaning ascribed to it in
Section 2.2(a).

“Losses” has the meaning ascribed to it in Section 2.9(a).

 

2



--------------------------------------------------------------------------------

“Majority Selling Holders” means the Holders holding at least a majority of the
Registrable Shares proposed to be included by the Holders in an underwritten
sale, if any of their Registrable Shares are proposed to be included in an
underwritten sale of Registrable Shares.

“Maximum Number of Shares” has the meaning ascribed to it in Section 2.4(b).

“Notice and Questionnaire” has the meaning ascribed to it in Section 2.1(c).

“NYSE” means the New York Stock Exchange.

“OP Units” means common units of membership interest issued by Company OP that
are redeemable for cash or, at the option the Company, shares of Class A Common
Stock.

“Person” means an individual, partnership, corporation, business trust, limited
liability company, limited liability partnership, joint stock company, trust,
unincorporated association, joint venture or other entity.

“Piggyback Registration” has the meaning ascribed to it in Section 2.4(a).

“Prospectus” means the prospectus included in any Registration Statement
(including a prospectus that discloses information previously omitted from a
prospectus filed as part of an effective Registration Statement in reliance upon
Rule 430A promulgated under the Securities Act), as amended or supplemented by
any prospectus supplement or any issuer free writing prospectus (as defined in
Rule 433 under the Securities Act), with respect to the offering of any portion
of the Registrable Shares covered by such Registration Statement, and all other
amendments and supplements to the prospectus, including post-effective
amendments, and all material incorporated by reference or deemed to be
incorporated by reference in such prospectus.

“RED REIT” has the meaning ascribed to it in the Preamble.

“Redemption Shares” has the meaning ascribed to it in Section 2.2(a).

“Registrable Shares” means, with respect to any Holder, (i) (A) the shares of
Class A Common Stock issued pursuant to the Combination Agreement or (B) the
shares of Class A Common Stock that shares of Class B Common Stock issued
pursuant to the Combination Agreement are converted or are convertible into,
either owned of record or beneficially by such Holder, (ii) the shares of
Class A Common Stock that are issued or issuable to such Holder upon redemption
of any OP Units and (iii) any additional securities issued or issuable as a
dividend or distribution on, in exchange for, or otherwise in respect of, such
shares of Class A Common Stock (including as a result of combinations,
recapitalizations, mergers, consolidations, reorganizations or otherwise);
provided that shares of Class A Common Stock shall cease to be Registrable
Shares with respect to any Holder at the time all such remaining shares of
Common Stock issued pursuant to the Combination Agreement can be sold in a
single calendar quarter without registration pursuant to Rule 144.

“Registration Expenses” means any and all expenses incident to the performance
of or compliance with this Agreement, including (i) all fees of the Commission,
the NYSE or such other exchange on which the Registrable Shares are listed from
time to time, and FINRA, (ii) all

 

3



--------------------------------------------------------------------------------

fees and expenses incurred in connection with compliance with federal or state
securities or blue sky laws (including any registration, listing and filing fees
and reasonable fees and disbursements of counsel in connection with blue sky
qualification of any of the Registrable Shares and the preparation of a blue sky
memorandum and compliance with the rules of FINRA and NYSE or other applicable
exchange), (iii) all expenses of any Persons in preparing or assisting in
preparing, word processing, duplicating, printing, delivering and distributing
any Registration Statement, any Prospectus, any amendments or supplements
thereto, securities sales agreements, certificates and any other documents
relating to the performance under and compliance with this Agreement, (iv) all
fees and expenses incurred in connection with the listing or inclusion of any of
the Registrable Shares on the NYSE or other applicable exchange pursuant to
Section 2.6(j), (v) the fees and disbursements of counsel for the Company and of
the independent public accountants of the Company (including the expenses of any
special audit, agreed upon procedures and “cold comfort” letters required by or
incident to such performance), and (vi) any fees and disbursements customarily
paid in issues and sales of securities (including the fees and expenses of any
experts retained by the Company in connection with any Registration Statement);
provided, however, that Registration Expenses will exclude brokers’ or
underwriters’ discounts and commissions and transfer taxes, if any, relating to
the sale or disposition of Registrable Shares by a Holder and the fees and
disbursements of any counsel to the Holders other than as provided for in clause
(ii) above.

“Registration Statement” means a Resale Shelf Registration Statement and/or an
Issuer Shelf Registration Statement.

“Resale Shelf Registration Statement” means any one or more registration
statements of the Company filed under the Securities Act, including a
registration statement on Form S-3 or a registration statement on Form S-11 (or
any successor form or other appropriate form under the Securities Act), as
applicable, whether pursuant to a Piggyback Registration or otherwise, covering
the resale of any of the Registrable Shares pursuant to the provisions of this
Agreement, and all amendments and supplements to any such registration
statements, including post-effective amendments and new registration statements,
in each case including the prospectus contained therein, all exhibits thereto
and all materials and documents incorporated by reference therein.

“Rule 144,” “Rule 158,” “Rule 415” or “Rule 424,” respectively, means such
specified rule promulgated by the Commission pursuant to the Securities Act, as
such rule may be amended from time to time, or any similar rule or regulation
hereafter adopted by the Commission as a replacement thereto having
substantially the same effect as such rule.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the Commission thereunder, all as the same shall be in effect at
the relevant time.

“Selling Expenses” means, if any, all underwriting or broker fees, discounts and
selling commissions or similar fees or arrangements and transfer taxes allocable
to the sale of the Registrable Shares included in the applicable offering.

“Selling Holder” means a Holder who is selling Registrable Shares pursuant to a
registration statement under the Securities Act pursuant to the terms hereof.

 

4



--------------------------------------------------------------------------------

“Suspension Event” has the meaning ascribed to it in Section 2.5(c).

“Suspension Notice” has the meaning ascribed to it in Section 2.5(c).

“Underwritten Offering” has the meaning ascribed to it in Section 2.3(a).

“Underwritten Offering Request” has the meaning ascribed to it in
Section 2.3(a).

ARTICLE II

REGISTRATION RIGHTS

Section 2.1    Resale Shelf Registration Statement.

(a)    Subject to Section 2.5, the Company shall use commercially reasonable
efforts to (i) prepare and file, on or before the date that is thirteen
(13) months after the date hereof, a Resale Shelf Registration Statement (which
will be a “shelf” registration statement with respect to the resale of
Registrable Shares by the Holders thereof on an appropriate form that complies
in all material respects with applicable Commission rules for an offering to be
made on a delayed or continuous basis pursuant to Rule 415 under the Securities
Act) that permits registration of Registrable Shares for resale by the Holders
thereof in accordance with the methods of distribution elected by the Holders
and set forth in the Resale Shelf Registration Statement and (ii) if such Resale
Registration Statement is not declared effective automatically, cause such
Resale Shelf Registration Statement to be declared effective by the Commission
as soon as reasonably practicable thereafter. Subject to Section 2.5, the
Company shall use commercially reasonable efforts to keep the Resale Shelf
Registration Statement continuously effective until such time as all of the
shares of Common Stock covered by the Resale Shelf Registration Statement are no
longer Registrable Shares.

(b)    The Company shall prepare and file such additional registration
statements as necessary every three (3) years and use its commercially
reasonable efforts to cause such registration statements to become effective so
that a Resale Shelf Registration Statement remains continuously effective,
subject to Section 2.5, with respect to resales of Registrable Shares as and for
the periods required under Sections 2.1(a) (each such subsequent registration
statement to constitute a Resale Shelf Registration Statement hereunder).

(c)    At the request of the Company (which request, if made, shall be made at
least ten (10) Business Days before any filing of a Resale Shelf Registration
Statement), each Holder shall deliver a duly completed and executed written
notice (each such notice, a “Notice and Questionnaire”) to the Company
(i) confirming such Holder’s desire to include Registrable Shares held by it in
a Resale Shelf Registration Statement, and (ii) containing all information about
such Holder required to be included in such registration statement in accordance
with applicable law, including Item 507 of Regulation S-K promulgated under the
Securities Act, as amended from time to time, or any similar successor
rule thereto. At the time a Resale Shelf Registration Statement becomes
effective, each Holder that has delivered a duly completed and executed Notice
and Questionnaire to the Company (if requested by the Company) on or prior to
the date five (5) Business Days prior to such time of effectiveness shall be
named as a Selling Holder in such Resale Shelf Registration Statement and the
related prospectus in such a manner

 

5



--------------------------------------------------------------------------------

as to permit such Holder to deliver such prospectus to purchasers of Registrable
Shares in accordance with applicable law. If required by applicable law, subject
to the terms and conditions hereof, after effectiveness of the Resale Shelf
Registration Statement, the Company shall file a supplement to such prospectus
or amendment to the Resale Shelf Registration Statement not less than once a
quarter as necessary to name as Selling Holders therein any Holders that provide
to the Company a duly completed and executed Notice and Questionnaire and shall
use commercially reasonable efforts to cause any post-effective amendment to
such Resale Shelf Registration Statement filed for such purpose to be declared
effective by the Commission as promptly as reasonably practicable after the
filing thereof. Any Holder that has not delivered a duly completed and executed
Notice and Questionnaire, if requested by the Company, shall not be entitled to
be named as a Selling Holder in, or have the Registrable Shares held by it
covered by, a Resale Shelf Registration Statement.

Section 2.2    Issuer Shelf Registration Statement

(a)    The Company may, at its option, satisfy its obligation to prepare and
file a Resale Shelf Registration Statement pursuant to Section 2.1 with respect
to Class A Common Stock issuable upon exchange of OP Units by preparing and
filing a registration statement on an appropriate form that complies in all
material respects with applicable Commission rules for an offering to be made on
a delayed or continuous basis pursuant to Rule 415 (an “Issuer Shelf
Registration Statement”) providing for the issuance by the Company, from time to
time, to the Holders of such OP Units, of shares of Class A Common Stock
registered under the Securities Act (the “Redemption Shares”) and using
commercially reasonable efforts to (i) prepare and file on or before the date
that is thirteen (13) months after the date hereof, such Issuer Shelf
Registration Statement and (ii) if such Issuer Shelf Registration Statement is
not declared effective automatically, cause such Issuer Shelf Registration
Statement to be declared effective by the Commission as soon as reasonably
practicable thereafter. Subject to Section 2.5, the Company shall use
commercially reasonable efforts to keep the Issuer Shelf Registration Statement
continuously effective for a period expiring on the date all of the OP Units
pursuant to which Registrable Shares may be issued have been redeemed for
Class A Common Stock. If the Company exercises its rights under this
Section 2.2, Holders shall have no right to have Class A Common Stock issued or
issuable upon exchange of OP Units included in a Resale Shelf Registration
Statement pursuant to Section 2.1.

(b)    The Company shall prepare and file such additional registration
statements as necessary every three (3) years and use its commercially
reasonable efforts to cause such registration statements to become effective so
that an Issuer Shelf Registration Statement remains continuously effective,
subject to Section 2.5, with respect to issuances of Redemption Shares as and
for the period required under Section 2.2(a) (each such subsequent registration
statement to constitute an Issuer Shelf Registration Statement hereunder).

Section 2.3    Underwritten Offering.

(a)    Subject to the provisions hereof, including Section 2.5, each Holder (or
Holders in the aggregate) that hold(s) Registrable Shares may make a written
request (an “Underwritten Offering Request”) to the Company to effect the sale
of all or part of the Registrable Shares through an underwritten public offering
under the Securities Act (an

 

6



--------------------------------------------------------------------------------

“Underwritten Offering”) which Underwritten Offering Request shall specify the
number of Registrable Shares to be sold in the Underwritten Offering. The
Company shall use commercially reasonable efforts to effect an Underwritten
Offering under the Resale Shelf Registration Statement or the Issuer Shelf
Registration Statement, as applicable, including filing any prospectus
supplement or amendments thereunder, within thirty (30) days after receipt of an
Underwritten Offering Request. Notwithstanding the foregoing, the Company will
not be required to effect an Underwritten Offering pursuant to this
Section 2.2(a):

(i)    if such request results in the cumulative requests for Underwritten
Offerings by such Holders, for which an Underwritten Offering was effected
pursuant to this Section 2.3(a), exceeding three (3) such requests;

(ii)    within 120 days following the last date on which an Underwritten
Offering was effected pursuant to this Section 2.3 or during any lock-up period
required by the underwriters in any prior Underwritten Offering conducted by the
Company on its own behalf or on behalf of Selling Holders; or

(iii)    during the period commencing on the date fifteen (15) days prior to the
Company’s good faith estimate of the date on which the Company intends to effect
an Underwritten Offering (provided the Company is actively employed in good
faith commercially reasonable efforts to effect such Underwritten Offering), and
ending on a date thirty (30) days after the pricing of such Underwritten
Offering.

(b)    Within ten (10) days after receipt of any Underwritten Offering Request
in accordance with the terms of Section 2.3(a), the Company shall give written
notice of the proposed Underwritten Offering to all other Holders of Registrable
Shares (a “Company Notice”), and each Holder who wishes to participate in such
Underwritten Offering shall notify the Company in writing within five
(5) Business Days after the receipt by such Holder of the Company Notice, and
shall specify in such notice the number of Registrable Shares to be included in
the Underwritten Offering.

(c)    The Majority Selling Holders to be included in an Underwritten Offering
shall be entitled to select the managing underwriters for any such Underwritten
Offering, subject to the approval of the Company, such approval not to be
unreasonably withheld. The Company shall cooperate with the Holder(s) and such
managing underwriters in connection with any such offering, including entering
into such customary agreements (including underwriting and lock-up agreements in
customary form) and taking all such other customary actions as the Holders or
the managing underwriters of such Underwritten Offering reasonably request in
order to expedite or facilitate the disposition of the Registrable Shares
subject to such Underwritten Offering, including the obligations described in
Section 2.6.

(d)    Any Underwritten Offering Request hereunder shall be made to the Company
in accordance with the notice provisions of this Agreement.

 

7



--------------------------------------------------------------------------------

Section 2.4    Piggy-Back Registration Rights.

(a)    If at any time the Company proposes to effect an underwritten offering of
any of its securities for its own account or for the account of other security
holders of the Company (other than a registration statement on Forms S-4 or S-8)
that permits the inclusion of the Registrable Shares (a “Piggyback
Registration”), then the Company will give the Holders written notice thereof as
soon as practicable (but in no event less than ten (10) Business Days prior to
the anticipated offering date) and, subject to Section 2.4(b), will include in
such offering all Registrable Shares requested to be included therein pursuant
to the written request of one or more Holders received within five (5) Business
Days after delivery of the Company’s notice. The Company shall use commercially
reasonable efforts to cause the managing underwriter or underwriters of a
proposed underwritten offering to permit the Registrable Shares requested to be
included in a Piggyback Registration to be included on the same terms and
conditions as any similar securities of the Company included therein.
Participation in a Piggyback Registration as provided in this Section 2.4 shall
not count as an Underwritten Offering Request for purposes of Section 2.3.

(b)    (i) If a Piggyback Registration is initiated as a primary underwritten
offering on behalf of the Company, and the managing underwriters advise the
Company and the Holders that, in the reasonable opinion of the managing
underwriters, the number of shares of Class A Common Stock proposed to be
included in such registration exceeds the number of shares of Class A Common
Stock that can be sold in such underwritten offering without materially delaying
or jeopardizing the success of the offering (including the offering price per
share) (such maximum number of shares, the “Maximum Number of Shares”), the
Company will include in such registration, unless otherwise agreed by the
Company and the Holders, (A) first, the number of shares of Common Stock that
the Company proposes to sell, and (B) second, the Registrable Shares of Holders
(which shall be allocated among the Holders on a pro rata basis according to the
number of Registrable Shares requested to be included by each such Holder).

(ii)    If a Piggyback Registration is initiated as an underwritten registration
on behalf of a holder of shares of Common Stock other than under this Agreement,
and the managing underwriters advise the Company that, in the reasonable opinion
of the managing underwriters, the number of shares of Common Stock proposed to
be included in such registration exceeds the Maximum Number of Shares, then the
Company will include in such registration, unless otherwise agreed by Company
and the holders (including the Holders, if any), (A) first, the number of shares
of Common Stock requested to be included therein by the holder(s) requesting
such registration, (B) second, the number of shares of Common Stock that the
Company proposes to sell and (C) third, the Registrable Shares of Holders (which
shall be allocated among the Holders on a pro rata basis according to the number
of Registrable Shares requested to be included by each such Holder).

(c)    If any Piggyback Registration is a primary or secondary underwritten
offering, the Company will have the right to select, in its sole discretion, the
managing underwriter or underwriters to administer any such offering.

(d)    The Company will not grant to any Person the right to request the Company
to register any Common Stock in a Piggyback Registration unless such rights are
consistent with the provisions of this Section 2.4.

 

8



--------------------------------------------------------------------------------

Section 2.5     Suspension.

(a)    Subject to the provisions of this Section 2.5 and a good faith
determination by the Company that it is in the best interests of the Company to
suspend the use of any Registration Statement, following the effectiveness of
such Registration Statement (and the filings with any U.S. federal or state
securities commissions), the Company, by written notice to the Holders, may
direct the Holders to suspend sales of the Registrable Shares pursuant to such
Registration Statement for such times as the Company reasonably may determine is
necessary and advisable (but in no event for more than sixty (60) consecutive
days or ninety (90) days in any twelve (12)-month period), if any of the
following events will occur: (i) the offer or sale of any Registrable Securities
would materially impede, delay or interfere with any proposed offer or sale of
securities involving the Company; (ii) there is material non-public information
regarding the Company that (A) the Company determines not to be in the Company’s
best interest to disclose, (B) would, in the good faith determination of the
Company, require any revision to the Registration Statement so that it will not
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances under which they were made, not misleading, and
(C) the Company is not otherwise required to disclose; or (iii) there is a
significant bona fide business opportunity (including the acquisition or
disposition of assets (other than in the ordinary course of business), including
any significant merger, consolidation, tender offer or other similar
transaction) available to the Company that the Company determines not to be in
the Company’s best interests to disclose.

(b)    Upon the earlier to occur of (i) the Company delivering to the Holders an
End of Suspension Notice, or (ii) the end of the maximum permissible suspension
period, the Company will use commercially reasonable efforts to promptly amend
or supplement the Registration Statement on a post-effective basis, if
necessary, or to take such action as is necessary to make resumed use of the
Registration Statement so as to permit the Holders to resume sales of the
Registrable Shares as soon as possible.

(c)    In the case of an event that causes the Company to suspend the use of a
Registration Statement (a “Suspension Event”), the Company will give written
notice (a “Suspension Notice”) to the Holders to suspend sales of the
Registrable Shares, and such notice will state that such suspension will
continue only for so long as the Suspension Event or its effect is continuing
and the Company is taking all reasonable steps to terminate suspension of the
effectiveness of the Registration Statement as promptly as possible. The Holders
will not effect any sales of the Registrable Shares pursuant to such
Registration Statement (or such filings) at any time after it has received a
Suspension Notice from the Company and prior to receipt of an End of Suspension
Notice. If so directed by the Company, each Holder will deliver to the Company
(at the reasonable expense of the Company) all copies other than permanent file
copies then in such Holder’s possession of the Prospectus covering the
Registrable Shares at the time of receipt of the Suspension Notice. The Holders
may recommence effecting sales of the Registrable Shares pursuant to the
Registration Statement (or such filings) following further notice to such effect
(an “End of Suspension Notice”) from the Company, which End of Suspension Notice
will be given by the Company to the Holders in the manner described above
promptly following the conclusion of any Suspension Event and its effect.

 

9



--------------------------------------------------------------------------------

Section 2.6    Registration Procedures. In connection with the obligations of
the Company with respect to any registration pursuant to this Agreement, the
Company will:

(a)    prepare and file with the Commission, as specified in this Agreement,
each Registration Statement, which will comply as to form in all material
respects with the requirements of the applicable form and include all financial
statements required by the Commission to be filed therewith, and use
commercially reasonable efforts to cause any Registration Statement to become
and remain effective as set forth in Sections 2.1, 2.2 and 2.3, as applicable;

(b)    subject to Section 2.5, (i) prepare and file with the Commission such
amendments and post-effective amendments to each such Registration Statement as
may be necessary to keep such Registration Statement effective for the period
described in Sections 2.1, 2.2 and 2.3, as applicable, (ii) cause each
Prospectus contained therein to be supplemented by any required Prospectus
supplement, and as so supplemented to be filed pursuant to Rule 424 or any
similar rule that may be adopted under the Securities Act, and (iii) comply in
all material respects with the provisions of the Securities Act with respect to
the disposition of all securities covered by each Registration Statement during
the applicable period in accordance with the intended method or methods of
distribution specified by the Holders of Registrable Shares covered by such
Registration Statement;

(c)    furnish to the Holders of Registrable Shares covered by a Registration
Statement, without charge, such number of copies of each Prospectus, including
each preliminary Prospectus, and any amendment or supplement thereto and such
other documents as any such Holder may reasonably request, in order to
facilitate the public sale or other disposition of the Registrable Shares; the
Company hereby consents to the use of such Prospectus, including each
preliminary Prospectus, by such Holders in connection with the offering and sale
of the Registrable Shares covered by any such Prospectus;

(d)    use commercially reasonable efforts to register or qualify, or obtain
exemption from registration or qualification for, all Registrable Shares by the
time the applicable Registration Statement is declared effective by the
Commission under all applicable state securities or “blue sky” laws of such
domestic jurisdictions as any Holder covered by a Registration Statement may
reasonably request in writing, keep each such registration or qualification or
exemption effective during the period such Registration Statement is required to
be kept effective pursuant to Sections 2.1, 2.2 and 2.3, as applicable, and do
any and all other acts and things that may be reasonably necessary or advisable
to enable such Holder to consummate the disposition in each such jurisdiction of
such Registrable Shares owned by such Holder; provided that the Company will not
be required to (A) qualify generally to do business in any jurisdiction where it
would not otherwise be required to qualify but for this paragraph (d), (B)
subject itself to taxation in any such jurisdiction or (C) consent to general
service of process in any such jurisdiction.

(e)    notify each Holder with Registrable Shares covered by a Registration
Statement promptly and, if requested by any such Holder, confirm such advice in
writing (i) when such Registration Statement has become effective and when any
post-effective amendments and supplements thereto become effective, (ii) of the
issuance by the Commission

 

10



--------------------------------------------------------------------------------

or any state securities authority of any stop order suspending the effectiveness
of such Registration Statement or the initiation of any proceedings for that
purpose, (iii) of any request by the Commission or any other federal or state
governmental authority for amendments or supplements to such Registration
Statement or related Prospectus or for additional information, and (iv) of the
happening of any event during the period such Registration Statement is
effective as a result of which such Registration Statement or the related
Prospectus or any document incorporated by reference therein contains any untrue
statement of a material fact or omits to state any material fact required to be
stated therein or necessary to make the statements therein not misleading (which
information will be accompanied by an instruction to suspend the use of the
Registration Statement and the Prospectus until the requisite changes have been
made);

(f)    during the period of time referred to in Sections 2.1, 2.2 and 2.3, as
applicable, use its best efforts to avoid the issuance of, or if issued, to
obtain the withdrawal of, any order enjoining or suspending the use or
effectiveness of a Registration Statement or suspending the qualification (or
exemption from qualification) of any of the Registrable Shares for sale in any
jurisdiction, as promptly as practicable;

(g)    upon request, furnish to each requesting Holder with Registrable Shares
covered by a Registration Statement, without charge, at least one conformed copy
of such Registration Statement and any post-effective amendment or supplement
thereto (without documents incorporated therein by reference or exhibits
thereto, unless requested);

(h)    except as provided in Section 2.5, upon the occurrence of any event
contemplated by Section 2.6(e)(iv), use commercially reasonable efforts to
promptly prepare a supplement or post-effective amendment to a Registration
Statement or the related Prospectus or any document incorporated therein by
reference or file any other required document so that, as thereafter delivered
to the purchasers of the Registrable Shares, such Prospectus will not contain
any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading, and,
upon request, promptly furnish to each requesting Holder a reasonable number of
copies of each such supplement or post-effective amendment;

(i)    enter into customary agreements and take all other action in connection
therewith in order to expedite or facilitate the distribution of the Registrable
Shares included in any Registration Statement;

(j)    use commercially reasonable efforts (including seeking to cure in the
Company’s listing or inclusion application any deficiencies cited by the
exchange or market) to list or include all Registrable Shares or Redemption
Shares on any securities exchange on which such Registrable Shares or Redemption
Shares are then listed or included, and enter into such customary agreements
including a supplemental listing application and indemnification agreement in
customary form;

(k)    prepare and file in a timely manner all documents and reports required by
the Exchange Act and, to the extent the Company’s obligation to file such
reports pursuant to Section 15(d) of the Exchange Act expires prior to the
expiration of the effectiveness period of any Registration Statement as required
by Sections 2.1, 2.2 and 2.3, as applicable, register the Registrable Shares or
Redemption Shares, as applicable, under the Exchange Act and maintain such
registration through the effectiveness period required by Sections 2.1, 2.2 and
2.3, as applicable;

 

11



--------------------------------------------------------------------------------

(l)    (i) otherwise use commercially reasonable efforts to comply in all
material respects with all applicable rules and regulations of the Commission,
(ii) make generally available to its stockholders, as soon as reasonably
practicable, earnings statements (which need not be audited) covering at least
twelve (12) months that satisfy the provisions of Section 11(a) of the
Securities Act and Rule 158 thereunder, and (iii) delay filing any Registration
Statement or Prospectus or amendment or supplement to such Registration
Statement or Prospectus to which any Holder of Registrable Shares covered by any
Registration Statement will have reasonably objected on the grounds that such
Registration Statement or Prospectus or amendment or supplement does not comply
in all material respects with the requirements of the Securities Act, such
Holder having been furnished with a copy thereof at least two (2) Business Days
prior to the filing thereof; provided, however, that the Company may file such
Registration Statement or Prospectus or amendment or supplement following such
time as the Company will have made a good faith effort to resolve any such issue
with the objecting Holder and will have advised the Holder in writing of its
reasonable belief that such filing complies in all material respects with the
requirements of the Securities Act;

(m)    cause to be maintained a registrar and transfer agent for all Registrable
Shares covered by any Registration Statement from and after a date not later
than the effective date of such Registration Statement;

(n)    in connection with any sale or transfer of Registrable Shares (whether or
not pursuant to a Registration Statement) that will result in the securities
being delivered no longer constituting Registrable Shares, cooperate with the
Holders to facilitate the timely preparation and delivery of certificates
representing the Registrable Shares to be sold, which certificates will not bear
any transfer restrictive legends arising under federal or state securities laws,
and to enable such Registrable Shares to be in such denominations and registered
in such names as the Holders may request at least three (3) Business Days prior
to any sale of the Registrable Shares;

(o)    cause management of the Company to cooperate as may be reasonably
requested with each of the Holders of Registrable Shares covered by a
Registration Statement (i) with respect to sales or placements of Registrable
Shares, including by participating in roadshows in connection with an
underwritten offering, one-on-one meetings with institutional investors, and
(ii) with respect to all sales or placements, any request for information or
other diligence request by any such Holder or any underwriter;

(p)    in connection with an underwritten offering, use commercially reasonable
efforts to obtain a “comfort” letter from the independent public accountants for
the Company and any acquisition target of the Company whose financial statements
are required to be included or incorporated by reference in any Registration
Statement, in form and substance customarily given by independent certified
public accountants in an underwritten public offering, addressed to the
underwriters, if any, and to the Holders of the Registrable Shares being sold
pursuant to each Registration Statement;

 

12



--------------------------------------------------------------------------------

(q)    execute and deliver all instruments and documents (including an
underwriting agreement or placement agent agreement, as applicable in customary
form) and take such other actions and obtain such certificates and opinions as
sellers of the Registrable Shares being sold reasonably request in order to
effect a public offering of such Registrable Shares and in such connection,
whether or not an underwriting agreement is entered into and whether or not the
offering is an underwritten offering, (i) make such representations and
warranties to the Holders of such Registrable Shares and the underwriters, if
any, with respect to the business of the Company and its subsidiaries, and the
Registration Statement and documents, if any, incorporated by reference therein,
in each case, in form, substance and scope as are customarily made by issuers to
underwriters in underwritten offerings, and, if true, confirm the same if and
when requested, and (ii) use commercially reasonable efforts to furnish to the
selling Holders and underwriters of such Registrable Shares opinions and
negative assurance letters of counsel to the Company and updates thereof (which
counsel and opinions (in form, scope and substance) will be reasonably
satisfactory to the managing underwriters, if any, and counsels to the selling
Holders of the Registrable Shares), covering the matters customarily covered in
opinions requested in underwritten offerings and such other matters as may be
reasonably requested by such counsel and any such underwriters; and

(r)    upon reasonable request by a Holder, the Company will file an amendment
to any applicable Registration Statement (or Prospectus supplement, as
applicable), to name additional Holders of Registrable Shares or otherwise
update the information provided by any such Holder in connection with such
Holder’s disposition of Registrable Shares.

Section 2.7    Required Information.

(a)    In addition to the Notice and Questionnaire, the Company may require the
Holders to furnish in writing to the Company such information regarding such
Holder and the proposed distribution of Registrable Shares by such Holder as the
Company may from time to time reasonably request in writing or as will be
required to effect the registration of the Registrable Shares, and no Holder
will be entitled to be named as a selling stockholder in any Registration
Statement or use the Prospectus forming a part thereof if such Holder does not
provide such information to the Company, if so requested. Each Holder further
agrees to furnish promptly to the Company in writing all information required
from time to time to make the information previously furnished by such Holder
not misleading.

(b)    Each Holder agrees that, upon receipt of any notice from the Company of
the happening of any event of the kind described in Section 2.6(e)(ii),
Section 2.6(e)(iii) or Section 2.6(e)(iv) hereof, such Holder will immediately
discontinue disposition of Registrable Shares pursuant to a Registration
Statement until (i) any such stop order is vacated, or (ii) if an event
described in Section 2.6(e)(iii) or Section 2.6(e)(iv) occurs, such Holder’s
receipt of the copies of the supplemented or amended Prospectus. If so directed
by the Company, such Holder will deliver to the Company (at the reasonable
expense of the Company) all copies, other than permanent file copies then in
such Holder’s possession, in its possession of the Prospectus covering such
Registrable Shares current at the time of receipt of such notice.

Section 2.8    Expenses of Registration. The Company will pay all Registration
Expenses in connection with the registration of the Registrable Shares pursuant
to this

 

13



--------------------------------------------------------------------------------

Agreement and any other actions that may be taken in connection with the
registration contemplated herein. Each Holder participating in a registration
pursuant to Section 2.3 will bear such Holder’s proportionate share (based on
the total number of Registrable Shares sold in such registration) of all Selling
Expenses and any other expense relating to a registration of Registrable Shares
pursuant to this Agreement and any other Selling Expenses relating to the sale
or disposition of such Holder’s Registrable Shares pursuant to any Underwritten
Offering Request; provided, however, that each such Holder shall be responsible
for its own counsel’s fees and expenses (and no other Holder shall have any
responsibility in respect of such fees and expenses).

Section 2.9    Indemnification and Contribution.

(a)    The Company will indemnify and hold harmless each Holder of Registrable
Shares covered by a Registration Statement, each person who controls any such
Holder (within the meaning of Section 15 of the Securities Act or Section 20 of
the Exchange Act), and the officers, directors, members, managers, stockholders,
partners, limited partners, agents and employees of each of them, to the fullest
extent permitted by applicable law, from and against any and all losses, claims,
damages, liabilities, costs (including reasonable attorneys’ fees) and expenses
(collectively, “Losses”), as incurred, arising out of or relating to (i) any
untrue or alleged untrue statement of a material fact contained in a
Registration Statement or any Prospectus or in any amendment or supplement
thereto or in any preliminary Prospectus, or arising out of or relating to any
omission or alleged omission of a material fact required to be stated therein or
necessary to make the statements therein (in the case of any Prospectus or
supplement thereto, in light of the circumstances under which they were made)
not misleading, or (ii) any violation or alleged violation by the Company of the
Securities Act, the Exchange Act or any state securities law, or any rule or
regulation thereunder, in connection with the performance of its obligations
under this Agreement; in each case, except to the extent, but only to the
extent, that (A) such untrue statement or omission is based upon information
regarding such Holder furnished in writing to the Company by or on behalf of
such Holder expressly for use therein, or (B) such information relates to such
Holder or such Holder’s proposed method of distribution of the Registrable
Shares and was approved in writing by or on behalf of such Holder expressly for
use in the Registration Statement, such Prospectus or in any amendment or
supplement thereto.

(b)    Each Holder of Registrable Shares covered by a Registration Statement
will, severally and not jointly, indemnify and hold harmless the Company, each
director of the Company, each officer of the Company who will sign a
Registration Statement, each underwriter, broker or other Person acting on
behalf of the holders of securities included in a Registration Statement, and
each Person who controls any of the foregoing Persons (within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act) against any
Losses, as incurred, arising out of or relating to any untrue or alleged untrue
statement of a material fact contained in a Registration Statement or any
Prospectus or in any amendment or supplement thereto or in any preliminary
Prospectus, or arising out of or relating to any omission or alleged omission of
a material fact required to be stated therein or necessary to make the
statements therein (in the case of any Prospectus or supplement thereto, in
light of the circumstances under which they were made) not misleading, but only
to the extent that (i) such untrue statement or omission is based upon
information regarding such Holder furnished in

 

14



--------------------------------------------------------------------------------

writing to the Company by or on behalf of such Holder expressly for use therein,
or (ii) such information relates to such Holder or such Holder’s proposed method
of distribution of the Registrable Shares and was approved in writing by or on
behalf of such Holder expressly for use in the Registration Statement, such
Prospectus or in any amendment or supplement thereto.

(c)    Each party entitled to indemnification under this Section 2.9 (the
“Indemnified Party”) will give notice to the party required to provide
indemnification (the “Indemnifying Party”) promptly after such Indemnified Party
has actual knowledge of any claim as to which indemnity may be sought, but the
omission to so notify the Indemnifying Party will not relieve it from any
liability that it may have to the Indemnified Party pursuant to the provisions
of this Section 2.9 except to the extent of the actual damages suffered by such
delay in notification. The Indemnifying Party will assume the defense of such
action, including the employment of counsel to be chosen by the Indemnifying
Party to be reasonably satisfactory to the Indemnified Party, and payment of
expenses. The Indemnified Party will have the right to employ its own counsel in
any such case, but the legal fees and expenses of such counsel will be at the
expense of the Indemnified Party, unless (i) the employment of such counsel will
have been authorized in writing by the Indemnifying Party in connection with the
defense of such action, (ii) the Indemnifying Party will not have employed
counsel to take charge of the defense of such action or (iii) the Indemnified
Party will have reasonably concluded that there may be defenses available to it
or them that are different from or additional to those available to the
Indemnifying Party (in which case the Indemnifying Party will not have the right
to direct the defense of such action on behalf of the Indemnified Party), in any
of which events such fees and expenses will be borne by the Indemnifying Party.
No Indemnifying Party, in the defense of any such claim or litigation, will,
except with the consent of each Indemnified Party, consent to the entry of any
judgment or enter into any settlement unless such judgment or settlement
(A) includes an unconditional term thereof the giving by the claimant or
plaintiff to such Indemnified Party of a release from all liability in respect
to such claim or litigation, and (B) does not include a statement as to or an
admission of fault, culpability or a failure to act, by or on behalf of any
Indemnified Party.

(d)    If the indemnification provided for in this Section 2.9 is unavailable to
a party that would have been an Indemnified Party under this Section 2.9 in
respect of any expenses, claims, losses, damages and liabilities referred to
herein, then each party that would have been an Indemnifying Party hereunder
will, in lieu of indemnifying such Indemnified Party, contribute to the amount
paid or payable by such Indemnified Party as a result of such expenses, claims,
losses, damages and liabilities in such proportion as is appropriate to reflect
the relative fault of the Indemnifying Party on the one hand and such
Indemnified Party on the other in connection with the statement or omission
which resulted in such expenses, claims, losses, damages and liabilities, as
well as any other relevant equitable considerations. The relative fault will be
determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the omission or alleged omission to state
a material fact relates to information supplied by the Indemnifying Party or
such Indemnified Party and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission.
The Company and each Holder agree that it would not be just and equitable if
contribution pursuant to this Section 2.9 were determined by pro rata allocation
or by any other method of allocation that does not take account of the equitable
considerations referred to above in this Section 2.9(d).

 

15



--------------------------------------------------------------------------------

(e)    Notwithstanding anything to the contrary in this Section 2.9, no person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) will be entitled to contribution from any Person who was not
guilty of such fraudulent misrepresentation.

(f)    In no event will any Holder be liable for any expenses, claims, losses,
damages or liabilities pursuant to this Section 2.9 in excess of the net
proceeds to such Holder of any Registrable Shares sold by such Holder.

Section 2.10    Rule 144. The Company shall, at the Company’s expense, for so
long as any Holder holds any Registrable Shares, use commercially reasonable
efforts to cooperate with the Holders, as may be reasonably requested by any
Holder from time to time, to facilitate any proposed sale of Registrable Shares
by the requesting Holder(s) in accordance with the provisions of Rule 144,
including by using commercially reasonable efforts (A) to comply with the
current public information requirements of Rule 144 and (B) to provide opinions
of counsel as may be reasonably necessary in order for such Holder to avail
itself of such rule to allow such Holder to sell such Registrable Shares without
registration.

Section 2.11    Transfer of Registration Rights. The rights and obligations of a
Holder under this Agreement may be transferred or otherwise assigned to a
transferee or assignee of Registrable Shares; provided that (i) such transferee
or assignee is or becomes a party to this Agreement or agrees in writing to be
subject to the terms hereof to the same extent as if such transferee or assignee
were an original party hereunder, and (ii) the Company is given written notice
by such Holder of such transfer or assignment stating the name and address of
such transferee or assignee and identifying the securities with regard to which
such rights and obligations are being transferred or assigned.

ARTICLE III

MISCELLANEOUS

Section 3.1    Governing Law; Jurisdiction; Waiver of Jury Trial. This Agreement
and any claim, controversy or dispute arising under or related in any way to
this Agreement, the relationship of the parties, the transactions contemplated
by this Agreement and/or the interpretation and enforcement of the rights and
duties of the parties hereunder or related in any way to the foregoing, will be
governed by and construed in accordance with the laws of the State of Maryland
without giving effect to any choice or conflict of law provision or rule
(whether of the State of Maryland or any other jurisdiction) that would cause
the application of the laws of any jurisdiction other than the State of
Maryland.

EACH PARTY IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF ANY STATE OR
FEDERAL COURT SITTING IN THE STATE OF MARYLAND FOR THE PURPOSES OF ANY SUIT,
ACTION OR OTHER PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY
TRANSACTION CONTEMPLATED HEREBY AND AGREES THAT ALL CLAIMS IN RESPECT OF THE
SUIT, ACTION OR OTHER PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH COURT.
EACH PARTY AGREES TO COMMENCE ANY SUCH SUIT, ACTION OR OTHER

 

16



--------------------------------------------------------------------------------

PROCEEDING IN ANY STATE OR FEDERAL COURT SITTING IN THE STATE OF MARYLAND. EACH
PARTY WAIVES ANY DEFENSE OF IMPROPER VENUE OR INCONVENIENT FORUM TO THE
MAINTENANCE OF ANY ACTION OR PROCEEDING SO BROUGHT AND WAIVES ANY BOND, SURETY,
OR OTHER SECURITY THAT MIGHT BE REQUIRED OF ANY OTHER PARTY WITH RESPECT
THERETO. ANY PARTY MAY MAKE SERVICE ON ANY OTHER PARTY BY SENDING OR DELIVERING
A COPY OF THE PROCESS TO THE PARTY TO BE SERVED AT THE ADDRESS AND IN THE MANNER
PROVIDED FOR THE GIVING OF NOTICES IN SECTION 3.5. NOTHING IN THIS SECTION 3.1,
HOWEVER, WILL AFFECT THE RIGHT OF ANY PARTY TO SERVE LEGAL PROCESS IN ANY OTHER
MANNER PERMITTED BY LAW OR AT EQUITY. EACH PARTY AGREES THAT A FINAL JUDGMENT IN
ANY ACTION OR PROCEEDING SO BROUGHT WILL BE CONCLUSIVE AND MAY BE ENFORCED BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW OR AT EQUITY.

EACH OF THE PARTIES HEREBY WAIVES ITS RIGHT TO A JURY TRIAL WITH RESPECT TO ANY
ACTION OR CLAIM ARISING OUT OF ANY DISPUTE IN CONNECTION WITH THIS AGREEMENT,
ANY RIGHTS OR OBLIGATIONS HEREUNDER OR THE PERFORMANCE OF SUCH RIGHTS AND
OBLIGATIONS. EACH OF THE PARTIES (i) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HERETO HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVERS, AND (ii) ACKNOWLEDGES THAT SUCH OTHER PARTY HAS BEEN INDUCED
TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE WAIVERS AND
CERTIFICATIONS CONTAINED HEREIN.

Section 3.2    Entire Agreement. This Agreement constitutes the full and entire
understanding and agreement among the parties with regard to the subject matter
hereof.

Section 3.3    Interpretation and Usage. In this Agreement, unless there is a
clear contrary intention: (i) when a reference is made to a section, an annex or
a schedule, that reference is to a section, an annex or a schedule of or to this
Agreement; (ii) the singular includes the plural and vice versa; (iii) reference
to any agreement, document or instrument means that agreement, document or
instrument as amended or modified and in effect from time to time in accordance
with the terms thereof; (iv) reference to any statute, rule, regulation or other
law means that statute, rule, regulation or law as amended, modified, codified,
replaced or reenacted, in whole or in part, and in effect from time to time,
including rules and regulations promulgated thereunder, and reference to any
section or other provision of any law means that section or provision from time
to time in effect and constituting the substantive amendment, modification,
codification, replacement or reenactment of that section or provision; (v)
“hereunder,” “hereof,” “hereto,” and words of similar import will be deemed
references to this Agreement as a whole and not to any particular article,
section or other provision of this Agreement; (vi) “including” (and with
correlative meaning “include”) means including without limiting the generality
of any description preceding such term; (vii) references to agreements,
documents or instruments will be deemed to refer as well to all addenda,
exhibits, schedules or amendments thereto; (viii) the terms “writing,” “written”
and words of similar import will be deemed to include communications and
documents in e-mail, fax or any other similar electronic or documentary form;
and (ix) “party” refers to a party to this Agreement.

 

17



--------------------------------------------------------------------------------

Section 3.4     Amendment. No supplement, modification, waiver or termination of
this Agreement will be binding unless executed in writing by the Company and
Holders holding at least a majority of the Registrable Shares.

Section 3.5    Notices, etc. Each notice, demand, request, request for approval,
consent, approval, disapproval, designation or other communication (each of the
foregoing being referred to herein as a notice) required or desired to be given
or made under this Agreement will be in writing (except as otherwise provided in
this Agreement), and will be effective and deemed to have been received (i) when
delivered in person, (ii) when receipt is acknowledged by recipient if sent by
fax or e-mail, (iii) five (5) days after having been mailed by certified or
registered United States mail, postage prepaid, return receipt requested, or
(iv) the next Business Day after having been sent by a nationally recognized
overnight mail or courier service, receipt requested. Notices will be addressed
as follows: (A) if to a Holder, at such Holders’ address or fax number as such
Holder will have furnished to the Company in writing; (B) if to any assignee or
transferee of a Holder, at such address or fax number as such assignee or
transferee will have furnished the Company in writing; or (C) if to the Company,
at the address of its principal executive offices and addressed to the attention
of the President, or at such other address or fax number as the Company will
have furnished to the Holders. Any notice or other communication required to be
given hereunder to a Holder in connection with a registration may instead be
given to a designated representative of such Holder.

Section 3.6    Counterparts. This Agreement may be executed in any number of
counterparts, each of which may be executed by fewer than all of the parties
hereto (provided, however, that each party executes one or more counterparts),
each of which will be enforceable against the parties actually executing such
counterparts, and all of which together will constitute one instrument. This
Agreement may be executed in any number of separate counterparts (including by
means of facsimile or portable document format (pdf)), each of which is an
original but all of which taken together will constitute one and the same
instrument.

Section 3.7    Severability. In the event that any provision of this Agreement
becomes or is declared by a court of competent jurisdiction to be illegal,
unenforceable or void, this Agreement will continue in full force and effect
without said provision.

Section 3.8    Section Titles. Section titles are for descriptive purposes only
and will not control or alter the meaning of this Agreement as set forth in the
text.

Section 3.9    Successors and Assigns. This Agreement will be binding upon the
parties hereto and their respective successors and permitted assigns and will
inure to the benefit of the parties hereto and their respective successors and
permitted assigns. If any successor or permitted assignee of any Holder will
acquire Registrable Shares in any manner, whether by operation of law or
otherwise, (i) such successor or permitted assignee will be entitled to all of
the benefits of a “Holder” under this Agreement and (ii) such Registrable Shares
will be held subject to all of the terms of this Agreement, and by taking and
holding such Registrable Shares such Person will be conclusively deemed to have
agreed to be bound by all of the terms and provisions hereof.

 

18



--------------------------------------------------------------------------------

Section 3.10    Remedies; No Waiver.

(a)    Each party acknowledges and agrees that the other parties would be
irreparably damaged in the event that the covenants set forth in this Agreement
were not performed in accordance with its specific terms or were otherwise
breached. It is accordingly agreed that each party hereto will be entitled to
seek an injunction to specifically enforce the terms of this Agreement solely in
the courts specified in Section 3.1, in addition to any other remedy to which
such party may be entitled hereunder, at law or in equity.

(b)    No failure or delay by a party in exercising any right or remedy provided
by law or under this Agreement will impair such right or remedy or operate or be
construed as a waiver or variation of it or preclude its exercise at any
subsequent time and no single or partial exercise of any such right or remedy
will preclude any further exercise of it or the exercise of any other remedy.

Section 3.11    Attorneys’ Fees. If the Company or any Holder brings an action
to enforce its rights under this Agreement, the prevailing party in the action
is entitled to recover its costs and expenses, including reasonable attorneys’
fees, incurred in connection with such action, including any appeal of such
action.

Section 3.12    Changes in Securities Laws. In the event that any amendment,
repeal or other change in the securities laws will render the provisions of this
Agreement inapplicable, the Company will provide the Holders with substantially
similar rights to those granted under this Agreement and use its good faith
efforts to cause such rights to be as comparable as possible to the rights
granted to the Holders hereunder.

[Signatures appear on the following page.]

 

19



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

COLONY NORTHSTAR CREDIT REAL ESTATE, INC.

By:  

/s/ David A. Palamé

Name:   David A. Palamé Title:   General Counsel and Secretary

COLONY CAPITAL OPERATING COMPANY, LLC

By: Colony NorthStar, Inc., its managing member

  By:  

/s/ Mark M. Hedstrom

  Name:   Mark M. Hedstrom   Title:   Executive Vice President and Chief
Operating Officer

NRF RED REIT CORP.

By:  

/s/ Mark M. Hedstrom

Name:   Mark M. Hedstrom Title:   Vice President

 

[Signature Page to Registration Rights Agreement]